Title: 14th.
From: Adams, John Quincy
To: 


       Last Evening the wind freshened considerably, and we have now a very fine breeze. It began to be necessary, for the continual calm, that has reign’d, almost all the time, since we left L’Orient have lengthened our Voyage very much. I have now no hopes of being less than 50 days at Sea. I fear more. By coming for the trade winds, the passage may be much longer than to go northward of the western islands, but, it is commonly much surer. By the other way a vessel in this Season, may be 3 or 4 months at Sea, which very seldom happens when they take this route.
      